DETAILED ACTION
This office action is in response to the original application filed on April 30, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,681,049. Although the claims at issue are not identical, they are not patentable distinct from each other because the instant application and ‘049 are directed to a methods and systems for receiving a request to perform an operation of a managed service. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brehmer (US Pub. No. 2019/0229890) in view of Altenhofen (US Pub. No. 2018/0322489).

	As per claim 1 Brehmer discloses:
A method performed at least partly by a first node of a plurality of nodes of a distributed ledger system, the method comprising: publishing, by the first node, one or more first blocks to a ledger associated with the plurality of nodes of the distributed ledger system, (paragraph 89 of Brehmer, the method 900 continues with operation 904 sending, to the other node, the request for the access right by storing the request for the access right on a blockchain).
The one or more first blocks including: an authorization request indicating a request to perform an operation associated with a managed service; (paragraph 89 of Brehmer, the method 900 continues with operation 904 sending, to the other node, the request for the access right by storing the request for the access right on a blockchain).
Identifying, by the first node, one or more second blocks published to the ledger by a second node of the plurality of nodes, the one or more second blocks including acknowledgment information indicating at least one of an acknowledgement of the identity of the user or an acknowledgement of the authorization request. (Paragraph 89 of Brehmer, the second node may respond by providing the first node with access rights data for the stored data object on the second node. This may be performed by the second node in a manner similar to operation 606 of the method 600 described with respect to FIG. 6) and (paragraph 74 of Brehmer, at operation 610, responsive to the authenticating being successfully, access rights data for the stored data object are provided to the other node (e.g., the second node) by storing the access rights data on the blockchain).
Brehmer teaches the method of requesting access right by storing the request for the access right on a blockchain (paragraph 89 of Brehmer) but fails to disclose:
The one or more first blocks includes an identity data indicating an identity of a user of the first node.
the message routing engine 415 may further route the authorization request message 428 to the blockchain recordal engine 425 to post a decrement to the blockchain associated with the credential and the primary authorizing entity computer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Brehmer and include the above limitation using the teaching of Altenhofen in order to secure the communication by verifying the identifier/credential of the entity requesting to access the computer resource.

Claim 9 is rejected under the same reason set forth in rejections of claim 1:

As per claim 2 Brehmer in view of Altenhofen discloses:
The method of claim 1, further comprising, in response to identifying the one or more second blocks including the acknowledgement information, performing the operation associated with the managed service. (Paragraph 92 of Brehmer, the first node may retrieve the data object from the other node based on the access rights data by the data management module 204 of the first node. The data management module 204 may receive the access rights data from the blockchain module 206, and send a request to the second node to send a copy of the data object to the first node). 

Claim 10 is rejected under the same reason set forth in rejections of claim 2:

As per claim 3 Brehmer in view of Altenhofen discloses:
The method of claim 2, further comprising publishing, by the first node, one or more third blocks to the ledger, the one or more third blocks indicating an operation history of the first node with respect to the managed service, the operation history including an indication of the operation. (Paragraph 94 of Brehmer, the information may be collected from a first user associated with the first node. At operation 1008, the updated form resulting by operation 1006 is stored on the blockchain as the electronic form. As a result, operation 1006 may replace the existing version of the electronic form on the blockchain, or alternatively add a new version of the electronic form on the blockchain). 

Claim 11 is rejected under the same reason set forth in rejections of claim 3:

As per claim 4 Brehmer in view of Altenhofen discloses:
The method of claim 1, further comprising, prior to publishing the one or more first blocks, receiving, at the first node, a request to perform the operation associated with the managed service. (Paragraph 87 of Brehmer, where an advisor user of the first node initiated collection of information from a client user of a second node, a subject matter expert (SME) admin of the first node may subsequently retrieve the electronic form as stored on the blockchain and review the client user's one or more response to the electronic form). 

Claim 12 is rejected under the same reason set forth in rejections of claim 4:

As per claim 5 Brehmer in view of Altenhofen discloses:
The method of claim 4, wherein: the managed service comprises a cloud service provider; and the request to perform the operation comprises a request for the first node perform a cloud services operation associated with the cloud service provider. (Paragraph 34 of Brehmer, a client user's node may be supported by a data collection system 124 that is on-premise with respect to the client user, and a subject matter expert (WE) user's node may be supported by a data collection system 124 that is hosted on a cloud-based computer platform). 

Claim 13 is rejected under the same reason set forth in rejections of claim 5:

As per claim 7 Brehmer in view of Altenhofen discloses:
The method of claim 1, wherein the distributed ledger system comprises a permissioned distributed ledger accessible by an authorized entity associated with the managed service. (Paragraph 22 the blockchain may comprise a distributed ledger that may be accessed by two or more nodes). 

Claim 15 is rejected under the same reason set forth in rejections of claim 7:

As per claim 17 Brehmer discloses:
A method performed at least partly by a first node of a plurality of nodes of a distributed ledger system, the method comprising: identifying, by the first node, one or more first blocks published by a second node to a ledger associated with the plurality of nodes of the distributed ledger system, (paragraph 89 of Brehmer, the method 900 continues with operation 904 sending, to the other node, the request for the access right by storing the request for the access right on a blockchain).
The one or more first blocks including: an authorization request indicating a request by the second node to perform an operation associated with a managed service; (paragraph 89 of Brehmer, the method 900 continues with operation 904 sending, to the other node, the request for the access right by storing the request for the access right on a blockchain).
Publishing, by the first node, one or more second blocks to the ledger, the one or more second blocks including acknowledgment information indicating at least one of an acknowledgement of the identity of the user or an acknowledgement of the authorization request. . (Paragraph 89 of Brehmer, the second node may respond by providing the first node with access rights data for the stored data object on the second node. This may be performed by the second node in a manner similar to operation 606 of the method 600 described with respect to FIG. 6) and (paragraph 74 of Brehmer, at operation 610, responsive to the authenticating being successfully, access rights data for the stored data object are provided to the other node (e.g., the second node) by storing the access rights data on the blockchain).
Brehmer teaches the method of requesting access right by storing the request for the access right on a blockchain (paragraph 89 of Brehmer) but fails to disclose:
The one or more first blocks includes an identity data indicating an identity of a user of the second node.
the message routing engine 415 may further route the authorization request message 428 to the blockchain recordal engine 425 to post a decrement to the blockchain associated with the credential and the primary authorizing entity computer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Brehmer and include the above limitation using the teaching of Altenhofen in order to secure the communication by verifying the identifier/credential of the entity requesting to access the computer resource.

As per claim 18 Brehmer in view of Altenhofen discloses:
The method of claim 17, further comprising verifying the identity data as being a verified managing entity associated with the managed service. (Paragraph 149 of Brehmer, at operation 2174, the user requesting verification of a transaction (hereafter, the verifying user) authenticates herself or himself by the authentication module 212. At operation 2176, the authentication module 212 informs the API module 228 that the user authentication was successful. In response, at operation 2184, the API module 228 provides the authentication module 2.12 with audit data to be verified by the authentication module 212).

As per claim 19 Brehmer in view of Altenhofen discloses:
The method of claim 17, further comprising publishing, by the first node, one or more third blocks to the ledger, the one or more third blocks indicating an operation history of the first node with respect to the managed service, the operation history including an indication of the operation. (Paragraph 94 of Brehmer, the information may be collected from a first user associated with the first node. At operation 1008, the updated form resulting by operation 1006 is stored on the blockchain as the electronic form. As a result, operation 1006 may replace the existing version of the electronic form on the blockchain, or alternatively add a new version of the electronic form on the blockchain).

As per claim 20 Brehmer in view of Altenhofen discloses:
a client user's node may be supported by a data collection system 124 that is on-premise with respect to the client user, and a subject matter expert (WE) user's node may be supported by a data collection system 124 that is hosted on a cloud-based computer platform).

Claims 6, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brehmer (US Pub. No. 2019/0229890) in view of Altenhofen (US Pub. No. 2018/0322489) and further in view of Sanders (US Pub. No. 2018/0365691).

As per claim 6:
The combination of Brehmer and Altenhofen teaches the method of requesting access right by storing the request for the access right on a blockchain (paragraph 89 of Brehmer) but fails to disclose:
The method of claim 1, wherein each block of the distributed ledger system is accessible for a period of time specified in each respective block.
However, in the same field of endeavor, Sanders teaches this limitation as, (paragraph 35 of Sanders, the fact that transactions on the identity ledger can expire, reduces the amount of transactions that the identity ledger node has to check, thus speeding up the verification process, as opposed to the computational intensive block chain verification process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Brehmer and Altenhofen to include the above limitation using the teaching of Sanders in order to reduce the amount of transactions that the identity ledger nod has to check and speed up the verification process.

Claim 14 is rejected under the same reason set forth in rejections of claim 6:



The combination of Brehmer and Altenhofen teaches the method of requesting access right by storing the request for the access right on a blockchain (paragraph 89 of Brehmer) but fails to disclose:
The method of claim 1, wherein the one or more first blocks and the one or more second blocks of the distributed ledger system are accessible for a period of time specified in each respective block.
However, in the same field of endeavor, Sanders teaches this limitation as, (paragraph 35 of Sanders, the fact that transactions on the identity ledger can expire, reduces the amount of transactions that the identity ledger node has to check, thus speeding up the verification process, as opposed to the computational intensive block chain verification process) and (paragraph 51 of Sanders, all identity ledger entries except the identity creation entry 500 can expire after a predetermined amount of time, such as 6 months. The expiration of identity ledger entries increases the accuracy of identity verification by avoiding using an expired identity verification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Brehmer and Altenhofen to include the above limitation using the teaching of Sanders in order to reduce the amount of transactions that the identity ledger nod has to check and speed up the verification process.

Claim 16 is rejected under the same reason set forth in rejections of claim 8: 

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Lemay (US Pub. No. 2018/0248885). Lemay discloses the methods and systems for receiving a request from an subject to perform an operation between a first object and second object where the first object belongs to a first set of domains and the second object belongs to a second set of domain.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434